UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2)* NOVABAY PHARMACEUTICALS, INC. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 66987P201 (CUSIP Number) China Pioneer Pharma Holdings Limited 190 Elgin Avenue, George Town, Grand Cayman, Cayman Islands KY1-9005 TEL: + 021-66351230 Pioneer Pharma (Hong Kong) Company Limited Flat 2605, 26/F Trendy Centre 682 Castle Peak Road Lai Chi Kok, Kowloon, Hong Kong TEL: +021-66351230 (Name, Address and Telephone Number of Person
